DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

Priority

The instant application is a 371 of PCT US2016/049921 filed on 09/01/2016.

Application Status
This action is written in response to applicant's Amendments and Remarks filed 30 June 2022.  Claim 1 is amended.  Claims 12-14 are cancelled.  Claims 1-11 and 15-27 are pending.  Claims 4-8, 10, 15, 17-19, and 22-26 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 1-3, 9, 11, 16, 20, 21 and 27 are being examined on the merits.   


Withdrawn Claim Rejections
The rejection of claims 1-3, 9, 11, 14, 16, 20, and 21 under 35 U.S.C. 103 as being
unpatentable over Zhang in view of Verruto, Klug, and Yoshimura set forth in the office action mailed 05/03/2022 is withdrawn in view of the new rejections set forth below.
The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Zhang in view of Verruto, Klug, and Yoshimura and further in view of Slaska-Kiss forth in the office action mailed 05/03/2022 is withdrawn in view of the new rejections set forth below.

Claim Objections
Claim 27 is objected to because of the following informalities:  
The word ‘claim’ is missing before ‘1’.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation "The method of 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 is directed to a product and not a method.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, 11, 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (Yoshimura et al., US PGP 2016/0153057 A1, Continuation of application No. PCT/JP2014/063214, filed on May 19, 2014) in view of Zhang (US 2016/0168594 A1, provisionally filed 6/17/2013), Verruto (Verruto et al., US PGP 2017 /0073695 A1, provisionally filed 12/31/2014), and Klug (Klug and Rehli., 2006, Epigenetics 1:3, 127-130).
Regarding claims 1, 11, and 16, Yoshimura teaches factors that are involved in the expression of a gene and the ability to judge health conditions of an object based on the status of such factors [004-005].  Yoshimura teaches that some of those factors involve a change in connection with epigenetic information [0005]. Yoshimura teaches that information regarding methylation of DNA is an example of useful epigenetic information, thereby teaching that the methylation of DNA plays a role in gene expression [0007]. Yoshimura teaches that the methylation reaction of genomic DNA is that a methyl group is added to the cytosine on a genome by DNA methyltransferase in a cell [0008].  Yoshimura teaches a method of obtaining epigenetic information of a subject cell containing a specific genome sequence including introducing a reporter nucleic acid construct into the subject cell; culturing the subject cell to promote the reporter nucleic acid construct to self-replicate in the subject cell; detecting a signal produced in the subject cell; and obtaining the epigenetic information on the subject cell based on a result obtained by the detecting [0049].   Yoshimura teaches the subject cell may be a mammalian cell [0178].  Yoshimura teaches a reporter vector containing two kinds of reporter gene expression units: a reporter gene expression unit containing a methylated COX2 gene promoter (methylation sensitive promoter) and a reporter gene expression unit containing a non-methylated CK19 gene promoter (control promoter) (instant claim 14) [313].  Yoshimura teaches that methylated COX2 gene promoter is located upstream of a nucleic acid sequence encoding shrimp luciferase (a first fluorescent protein) and the non-methylated CK19 gene promoter is located upstream of a nucleic acid sequence encoding firefly luciferase (a second fluorescent protein) [Fig. 33].  Yoshimura teaches that the reporter gene is selected from a group consisting of a luciferase gene, a galactosidase gene, a nitric-monoxide synthase gene, a xanthine oxidase gene, a blue fluorescence protein gene, a green fluorescent protein gene, a red fluorescence protein gene and a heavy metal binding protein gene [claim 12].  Yoshimura teaches detecting the methylation state of each promoter [Example 3 and 4].  Yoshimura teaches using the methylation enzyme SssI to methylate the promoters, i.e. a specific sequence of a genome [0220, 0313].  Yoshimura teaches a method of obtaining epigenetic information of a cell by comparing the amount of expression of the first reporter protein of the first reporter gene expression unit to the amount of expression of the second reporter protein in the second reporter gene expression unit [claim 8]. Yoshimura teaches using the reporter expression to compare the effect that modification in a specific sequence of a genome, i.e. promoter methylation, has on gene expression [claim 8; 0002-0007, 0052, Table 1].     
While Yoshimura teaches the reporter plasmid of instant claim 1, Yoshimura does not teach the expression cassette comprising a first promoter sequence operably linked to a nucleic acid sequence encoding (i) a fusion protein comprising a deactivated Cas9 and an epigenetic modifying enzyme and (ii) a selectable marker; and b. a second promoter sequence operably linked to a nucleic acid sequence encoding at least one trans-activating crRNA (tracrRNA).  Yoshimura does not teach where the reporter plasmid has a backbone that is free of CpG methylation sites. Yoshimura does not teach where the control promoter is free of CpG methylation sites.
Zhang teaches manipulation of a target sequence in a genomic locus of interest in mammalian cells comprising delivering a non-naturally occurring or engineered composition [0040, 0057].  Zhang teaches that manipulation of a target sequence include epigenetic manipulation of a target sequence, such as by modification of the methylation state of the target sequence (i.e. addition or removal of methylation or methylation patterns or CpG islands) [0042].  Zhang teaches expression constructs that comprised dCas9 fused to an epigenetic modifying enzyme to tum the Cas9/gRNA CRISPR system into a generalized DNA binding system in which functions beyond DNA cleavage can be executed, such as methylation/demethylation or chromatin modifications (i.e., VP64, SID and KRAB) [0017, 0673, 0674, 1090, Table 1]. Zhang teaches the composition comprises a vector system comprising one or more vectors comprising two regulatory elements (i.e., promoters) where one is operably linked to guide sequences (crRNA) and a tracr mate sequence (tracrRNA) and the other is linked to a CRISPR enzyme which may be fused to a modifying enzyme such as methyltransferase, thereby teaching the expression cassette of claim 1 minus the selectable marker [0011, 0017, 0040]. 
Regarding claim 9, Zhang teaches methods of expressing Cas9 under the control of an inducible promoter [0021].
Verruto teaches that a nucleic acid molecule that encodes a cas protein can encode a detectable marker protein (selectable marker) such that the cas protein and detectable marker protein are regulated by the same promoter and transcribed as a single RNA [0015].  Verruto additionally teaches that by using flow cytometry to assess the expression of the detectable marker in a cell line culture transformed with a nucleic acid molecule comprising a gene of interest and a nucleic acid sequence encoding a detectable marker one can identify a transformed cell line demonstrating fully penetrant expression of the detectable marker in culture to identify a cell line having fully penetrant expression of the gene of interest [0011].  
Klug teaches a novel luciferase reporter vector, pCpGL, which completely lacks CpG dinucleotides (plasmid comprising a backbone that is free of any methylation sites) and can be used to study the effect of promoter DNA methylation in transfection assays [abstract].  Klug teaches a traditional reporter vector that contains a large number of backbone CpG residues significantly represses a CpG-free promoter when methylated [abstract].  Klug further teaches using Sss I DNA methyltransferase to methylate CpG sites in pCpGL plasmids cloned to contain varying amounts of CpGs in the CpG-free EF1A-promoter/CMV-enhancer cassette [pg. 192, col. 2, para 3].  Klug teaches that the activity of the promoters were markedly affected by CpG methylation, whereas the activity of the CpG-free pCpGL-CMV/EF1 was not significantly affected (Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mammalian cell of Yoshimura by replacing the method of reporter plasmid methylation with Zhang’s method of methylation. This modification would have amounted to a simple substitution of one known way to methylate a specific sequence of the genome for the another.  One of ordinary skill in the art would have a reasonable expectation of success since both Yoshimura and Zhang teach ways to methylate sequence specific DNA.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression cassette of Zhang to include a selectable marker as taught by Verruto.  One of ordinary skill in the art would have been motivated to have made the modification with a reasonable expectation of success because it would have enabled a skilled artisan to identify those cells that express the gene of interest, i.e. fusion protein. 
In respect to the limitation that the control plasmid is free of CpG methylation sites, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to substitute the CK19 promoter of Yoshimura with the CpG-free EF1A-promoter of Klug to arrive at a reporter plasmid where the control promoter is free of CpG methylation sites.  One of ordinary skill in the art would have a reasonable expectation of success since both the CK19 promoter and CpG-free EF1A-promoter are promoters that are not methylated.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to replace the backbone vector of the reporter plasmid of Yoshimura for the pCpGL backbone vector of Klug which limits in vitro CpG methylation to the inserted CpG promoter fragments.  One of ordinary skill would be motivated to have used this reporter backbone vector as it allows for a simple and robust analysis of CpG methylation effects on gene promoters in transfection assays by preventing the repression of the CpG-free promoter when methylated.
Regarding claims 2 and 3, Yoshimura do not teach an IRES located between the nucleic acid sequence encoding the fusion protein and the nucleic acid sequence encoding the selectable marker. Verruto teaches that an IRES can be provided in the construct between the two coding regions so that they are transcribed as a single transcript but translated as separate polypeptides [0015].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expression cassette in the mammalian cell as taught and suggested by Yoshimura, Zhang, Verruto, and Klug to include an IRES in between the fusion protein and selectable marker for purpose of translating the fusion protein and selectable marker as separate peptides.  One of ordinary skill in the art would have been motivated to have made the modification because it would have enabled a skilled artisan to translate the fusion protein and selectable marker as separate peptides thereby allowing the fusion protein to freely methylate targeted DNA sequences with a reasonable expectation of success.
Regarding claims 20 and 21, Yoshimura do not teach the use of a plurality of crRNAs for a (one) specific gene of interest.  Zhang teaches that two or more guides (a plurality of crRNAs) may be encoded into a single CRISPR array to induce simultaneous double-stranded breaks in DNA leading to micro-deletions of genes or chromosomal regions [0363, 0679]. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Yoshimura, Zhang, Verruto, and Klug to contain two or more guides specific for a single gene of interest.  One of ordinary skill would be motivated to make the modification for the advantage of inducing multiple deletions in the specific gene of interest.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Zhang, Verruto, and Klug as applied to claims 1-3, 9, 11, 16, 20, and 21 and further in view of Ślaska-Kiss (Ślaska-Kiss et al. BMC Molecular Biology 2012, 13:17).  
The teachings of Yoshimura, Zhang, Verruto, and Klug and are discussed as applied to claims 1-3, 9, 11, 16, 20, and 21 and similarly apply to claim 27.
Yoshimura and Zhang is silent in regards to if the methyltransferase comprises two domains.  
Ślaska-Kiss teaches a cytosine-5 methyltransferase (C5-MTase) M.SssI that contains two domains [abstract, pg. 1, col 1-2].  Ślaska-Kiss teaches that M.SssI has CG specificity [pg. col. 2, para 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the fusion protein in the cell as taught and suggested by Yoshimura, Zhang, Verruto, and Klug by substituting the methyltransferase for the C5-MTase M.SssI of Ślaska-Kiss.  This modification would amount to a simple substitution of one methyltransferase for another as all methyltransferase are known to possess multiple domains and functions similarly as methyltransferases. One of ordinary skill in the art would have a reasonable expectation of success since both enzymes are known to methylate CpG residues.  

Response to Arguments
Applicants argue that Yoshimura does not describe or suggest a control promoter sequence that is free of methylation sites as required by amended claim 1.  Yoshimura argues that the CK19 contains CpG methylation sites.  Applicants arguments have been considered and found not persuasive as applicants have not taken into consideration a combination of teachings from Yoshimura and Klug.  Although Yoshimura teaches a control promoter with CpG sites, this promoter is not methylated.  Klug, however, does teaches a CpG free promoter.  As stated in the new rejection above , since it would be obvious for a skilled artisan to use the CpG free promoter in place of the CK19 promoter of Yoshimura as both promoter results in non-methylated promoters in the presence of a methyltransferase.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600